Name: 2007/647/EC: Commission Decision of 3 October 2007 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2007) 4477)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic geography; NA;  European Union law;  EU finance
 Date Published: 2007-10-06

 6.10.2007 EN Official Journal of the European Union L 261/28 COMMISSION DECISION of 3 October 2007 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2007) 4477) (only the Spanish, Danish, German, Greek, English, French, Italian, Dutch, Portuguese and Swedish texts are authentic) (2007/647/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), and in particular Article 5(2)(c) thereof, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (2), and in particular Article 7(4) thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 5 of Regulation (EEC) No 729/70, Article 7 of Regulation (EC) No 1258/1999, and Article 8(1) and (2) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section (3), the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the report issued on the outcome has been examined by the Commission. (3) Under Articles 2 and 3 of Regulation (EEC) No 729/70 and Article 2 of Regulation (EC) No 1258/1999, only refunds on exports to third countries and intervention to stabilise agricultural markets, granted and undertaken respectively according to Community rules within the framework of the common organisation of the agricultural markets, may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil these requirements and cannot, therefore, be financed under the EAGGF Guarantee Section. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with Community rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 30 April 2007 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States' accredited paying agencies and declared under the EAGGF Guarantee Section shall be excluded from Community financing because it does not comply with Community rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 3 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 94, 28.4.1970, p. 13. Regulation as last amended by Regulation (EC) No 1287/95 (OJ L 125, 8.6.1995, p. 1). (2) OJ L 160, 26.6.1999, p. 103. (3) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 465/2005 (OJ L 77, 23.3.2005, p. 6). ANNEX Total corrections  Budget item 6701 MS Measure FY Reason Type % Currency Amount Deductions already made Financial impact BE Financial audit  Late payments 2005 Failure to meet payment deadlines one-off EUR 45 406,30 45 406,30 0,00 Total BE EUR 45 406,30 45 406,30 0,00 DE Exceptional market measures 2001 Weaknesses in documentation and physical on-the-spot supervisions flat-rate 5 % EUR 1 182 038,83 0,00 1 182 038,83 DE Exceptional market measures 2002 Weaknesses in documentation and physical on-the-spot supervisions flat-rate 5 % EUR  284 869,30 0,00  284 869,30 DE Direct Payments 2005 Poor follow-up of evident overclaims identified following GIS establishment one-off EUR 32 236,96 0,00 32 236,96 Total DE EUR 1 499 145,09 0,00 1 499 145,09 DK Clearance of accounts 2005 Financial clearance one-off DKK 96 741,70 23 951,90 72 789,80 DK Financial audit  Overshooting 2005 Overshooting of financial ceilings one-off EUR  125 996,55  125 996,55 0,00 Total DK DKK 96 741,70 23 951,90 72 789,80 Total DK EUR  125 996,55  125 996,55 0,00 ES Milk quota 1997 Milk deliveries underdeclared one-off EUR 1 350 020,32 0,00 1 350 020,32 ES Arable Crops 2004 The sanctions and exclusion due to intentional non-compliance foreseen for in Article 33 of Commission Regulation (EC) No 2419/2001 are not applied flat-rate 2 % EUR  276 716,91 0,00  276 716,91 ES Arable Crops 2005 The sanctions and exclusion due to intentional non-compliance foreseen for in Article 33 of Regulation (EC) No 2419/2001 are not applied flat-rate 2 % EUR  274 130,08 0,00  274 130,08 ES Fruit and Veg's  Citrus Processing 1998 Reimbursement following partial annulment of Decision 2004/136/EC by the judgement of the Court of Justice in case T-220/04 one-off EUR 532 684,56 0,00 532 684,56 ES Fruit and Veg's  Citrus Processing 1999 Reimbursement following partial annulment of Decision 2004/136/EC by the judgement of the Court of Justice in case T-220/04 one-off EUR 435 837,70 0,00 435 837,70 ES Fruit and Veg's  Citrus Processing 2000 Reimbursement following partial annulment of Commission Decision 2004/136/EC by the judgement of the Court of Justice in case T-220/04 one-off EUR 11 032,22 0,00 11 032,22 ES Meat Premiums  Bovines 2002 Systematic late controls on the spot flat-rate 5 % EUR 30 407,71 0,00 30 407,71 ES Meat Premiums  Bovines 2003 Systematic late controls on the spot flat-rate 5 % EUR  159 064,73 0,00  159 064,73 ES Meat Premiums  Bovines 2004 Systematic late controls on the spot flat-rate 5 % EUR  232 483,16 0,00  232 483,16 ES Public Storage of butter 2002 Undue financing costs one-off EUR  141 002,61 0,00  141 002,61 ES Public Storage of butter 2003 Undue financing costs one-off EUR 67 250,22 0,00 67 250,22 Total ES EUR 1 551 521,26 0,00 1 551 521,26 FR Financial audit  Late payments 2005 Failure to meet payment deadlines one-off EUR  696 062,71  934 532,21 238 469,50 FR Financial audit  Overshooting 2005 Overshooting of financial ceilings one-off EUR  501,92  501,92 0,00 FR Fruit and Veg's  Producer organisations 2003 Non-respect of recognition criteria one-off EUR 24 478 123,67 0,00 24 478 123,67 FR Fruit and Veg's  Producer organisations 2004 Non-respect of recognition criteria one-off EUR 25 243 299,77 0,00 25 243 299,77 FR Meat Premiums  Bovines 2003 Weaknesses regarding controls of animals only identified by tattoos flat-rate 2 % EUR  168 812,00 0,00  168 812,00 FR Meat Premiums  Bovines 2004 Weaknesses regarding controls of animals only identified by tattoos flat-rate 2 % EUR  115 584,00 0,00  115 584,00 FR Meat Premiums  Bovines 2005 Weaknesses regarding controls of animals only identified by tattoos flat-rate 2 % EUR 65 764,00 0,00 65 764,00 Total FR EUR 50 768 148,07  935 034,13 49 833 113,94 GB Financial audit  Overshooting 2005 Overshooting of financial ceilings one-off EUR  795 921,45 0,00  795 921,45 Total GB EUR  795 921,45 0,00  795 921,45 IT Dried Fodder 2002 Non-adequate control of the enterprises transforming the fodder flat-rate 5 % EUR 1 828 877,58 0,00 1 828 877,58 IT Dried Fodder 2003 Non-adequate control of the enterprises transforming the fodder flat-rate 2 % EUR 44 421,46 0,00 44 421,46 IT Dried Fodder 2003 Non-adequate control of the enterprises transforming the fodder flat-rate 5 % EUR 2 399 395,34 0,00 2 399 395,34 IT Dried Fodder 2004 Weaknesses regarding controls of operators of the network flat-rate 2 % EUR  512 153,03 0,00  512 153,03 IT Dried Fodder 2004 Weaknesses regarding controls of operators of the network flat-rate 5 % EUR 9 132,02 0,00 9 132,02 IT Dried Fodder 2004 Non-adequate control of the enterprises transforming the fodder flat-rate 5 % EUR  645 442,92 0,00  645 442,92 IT Dried Fodder 2005 Weaknesses regarding controls of operators of the network flat-rate 2 % EUR  774 140,65 0,00  774 140,65 IT Dried Fodder 2005 Weaknesses regarding controls of operators of the network flat-rate 5 % EUR 1 552,69 0,00 1 552,69 IT Meat Premiums  Bovines 2003 Systematic late controls on the spot flat-rate 5 % EUR  456 327,00 0,00  456 327,00 IT Meat Premiums  Bovines 2004 Systematic late controls on the spot flat-rate 5 % EUR  295 911,00 0,00  295 911,00 IT Olive Oil  Production aid 2001 Shortcomings in controls of the mills, weaknesses in respect of the olive trees and the yield flat-rate 5 % EUR 40 284 269,55 0,00 40 284 269,55 IT Olive Oil  Production aid 2002 Shortcomings in controls of the mills, weaknesses in respect of the olive trees and the yield flat-rate 5 % EUR 34 743 757,29 0,00 34 743 757,29 IT Olive Oil  Production aid 2003 Shortcomings in controls of the mills, weaknesses in respect of the olive trees and the yield flat-rate 5 % EUR  113 946,89 0,00  113 946,89 IT Olive Oil  Production aid 2004 Shortcomings in controls of the mills, weaknesses in respect of the olive trees and the yield flat-rate 5 % EUR 1 289 091,84 0,00 1 289 091,84 Total IT EUR 83 398 419,26 0,00 83 398 419,26 NL Financial audit  Late payments 2005 Failure to meet payment deadlines one-off EUR  206 100,68  206 100,68 0,00 NL Financial audit  Overshooting 2005 Overshooting of financial ceilings one-off EUR 60 859,36 60 859,36 0,00 Total NL EUR  266 960,04  266 960,04 0,00 PT Wine  Restructuring 2001 Weaknesses in key on-the-spot controls and in determination of the eligible areas flat-rate 2 % EUR 77 342,02 0,00 77 342,02 PT Wine  Restructuring 2002 Weaknesses in key on-the-spot controls and in determination of the eligible areas flat-rate 2 % EUR  649 828,57 0,00  649 828,57 PT Wine  Restructuring 2003 Weaknesses in key on-the-spot controls and in determination of the eligible areas flat-rate 2 % EUR  673 890,89 0,00  673 890,89 PT Wine  Restructuring 2004 Weaknesses in key on-the-spot controls and in determination of the eligible areas flat-rate 2 % EUR  565 733,93 0,00  565 733,93 Total PT EUR 1 966 795,41 0,00 1 966 795,41 SE Arable Crops 2004 The level of on-the-spot (Rapid Field Visits) checks carried out under the minimum rate required flat-rate 5 % SEK 12 198 084,10 0,00 12 198 084,10 SE Direct Payments 2005 The level of on-the-spot (Rapid Field Visits) checks carried out under the minimum rate required flat-rate 5 % SEK 12 640 336,05 0,00 12 640 336,05 SE Direct Payments 2005 Low quality of the remote sensing checks flat-rate 2 % SEK 9 280 142,64 0,00 9 280 142,64 Total SE SEK 34 118 562,79 0,00 34 118 562,79 Total corrections  Budget item 05 07 01 07 MS Measure FY Reason Type % Currency Amount Deductions already made Financial impact GR Financial audit  Overshooting 2005 Overshooting of financial ceilings one-off EUR 0,00  348 181,42 348 181,42 Total GR EUR 0,00  348 181,42 348 181,42 IE Financial audit  Late payments 2005 Failure to meet payment deadlines one-off EUR 1 064 668,75 3 495 598,23 2 430 929,48 Total IE EUR 1 064 668,75 3 495 598,23 2 430 929,48